DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skocki (7,129,558) in view of Farrenkopf et al. (5,899,714) and Tokumitsu (9,691,852).
Regarding claim 1, Skocki teaches in figure 3 and related text a semiconductor device comprising: 
a semiconductor substrate comprising: 
a first semiconductor region 24 having a first conductive type; and 
a second semiconductor region 34 having a second conductive type opposite to the first conductive type; 

an insulating layer 30 formed on the semiconductor substrate such that the insulating layer covers the first conductive film 22, 14; 
a first contact 40, 18 formed in the insulating layer 30 such that the first contact reaches the first conductive film 22, 14; and 
wherein the second semiconductor region 34 has a first side and a second side opposite to the first side, wherein, in plan view, the first contact 40, 18 is adjacent to the second contact (another 40, 18) along the first side of the second semiconductor region 34, and
wherein a junction between the first conductive film 22, 14 and the first semiconductor region 24 N- operates as a Schottky barrier diode (see column 3, lines 3-5) while a junction between the first conductive film and the second semiconductor region 34 P+ does not operates as the Schottky barrier diode.

Skocki does not teach that a second contact formed in the insulating layer such that the second contact reaches the first conductive film and the first and second contacts overlap with the second semiconductor region in plan view, and a buried insulating film formed on a main surface of the semiconductor substrate such that the buried insulating film surrounds the second semiconductor region in plan view.

Tokumitsu teach in figure 9A and related text a second contact CON9 formed in the insulating layer such that first (another CON9) and second contacts CON9 overlap with the second semiconductor region BSE in plan view. 
Tokumitsu, Farrenkopf et al. and Skocki are analogous art because they are directed to contacts films contacting semiconductor regions in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Skocki because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second contact in the insulating layer such that the first and second contacts overlap with the second semiconductor region in plan view, as taught by Tokumitsu, and to form a buried insulating film on a main surface of the semiconductor substrate such that the buried insulating film surrounds the second semiconductor region in plan view, as taught by Farrenkopf et al., in Skocki’s device in order to improve the contact resistance of the device, and in order to provide better protection to the device, as is well-known and conventional in the art, respectively.

The combined device includes in a direction along the first side, that a first distance between the second semiconductor region and the buried insulating film is greater than a second distance between the first contact 40, 18 and the second contact (another 40, 18).

Regarding claim 2, Skocki teaches in figure 3 and related text that the first conductive film 22, 14, 12 directly contacts with a lower surface of the first contact 40 and a lower surface of the second contact 40.
Regarding the claimed limitation of “a recess portion is formed on an upper surface of the first conductive film”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  The formation of a recess portion on an upper surface of the first conductive film produces a structure which is not different from a structure which is formed using a different process than a “recess” (e.g. by etching or selectively depositing the first conductive film.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

19 cm-3 or more in prior  art’s device in order to adjust the conductivity of the second semiconductor region.

Regarding claim 4, in the combined device, in plan view, the second semiconductor region is spaced apart from the buried insulating film.

Regarding claim 15, in the combined device, in a direction along the first side, the first distance between the second semiconductor region and the buried insulating film is greater than a length of the second semiconductor region.

Regarding claim 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a ratio of the first distance to the second distance greater than 2 or more and 50 or less in prior art’s device in order to adjust the conductivity of the device.

Response to Arguments
	1.	Applicants argue that prior art “does not reasonably pertinent to the particular problem with which the inventor is involved”.

1.	The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

2.	Applicants argue that “If Skocki and Tokumitsu were combined in such a way, as suggested by the Ofice, that Tokumitsu's base BSE of the bipolar transistor is incorporated into Skocki's schottky diode, Skocki's purpose of miniaturizing the device would be defeated for having to add another element in the device”. 

2.	The rejection does not suggest that kocki and Tokumitsu should be combined in order to miniaturize the device of Kocki.
Furthermore, the combination of Kocki and Tokumitsu would not defeat Skocki's purpose of miniaturizing the device because both contacts are parallel to each other and both overlap the semiconductor region.  Therefore, the modified device of Kocki would not increase in size.

3.	Applicants argue that “the rejection does not articulate the requisite reasoning for the combination, and thus the applied combination of Skocki and Tokumitsu is improper. 

	3.	The rejection explicitly states that “It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second contact in the insulating layer such that the first and second contacts overlap with the second semiconductor region in plan view, as taught by Tokumitsu, and in order to improve the contact resistance of the device, and in order to provide better protection to the device, as is well-known and conventional in the art, respectively” (emphasis added).

4.	Applicants argue that “If the Office maintains the rejection in a subsequent Office Action, Applicant respectfully requests the Office to provide Applicant with any legitimate reason, with any evidential support, as to why a person skilled in the art would have been motivated to combine the teachings of Tokumitsu with Skocki”.

4.	A person skilled in the art would have been motivated to combine the teachings of Tokumitsu with Skocki, because it is well-known in the art to surround semiconductor elements with insulating films in order to provide protection to said semiconductor elements.  It is also well-known in the art that providing multiple conductor elements to one element would improve the contact resistance of the structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
3/26/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800